FLETCHER, Circuit Judge,
concurring:
I write separately to chide the majority for refusing to recognize that appellant’s contention that he was confused about his right to free counsel implicates the adequacy of the warnings. He claims confusion from simultaneous advice that he had the right to counsel under Miranda, but that he had no right to counsel under the Indian Civil Rights Act.
The majority should have reviewed de novo that aspect of appellant’s challenge as required by United States v. Noti, 731 F.2d 610, 614 (9th Cir.1984).1
Nonetheless, I concur since I conclude that appellant was adequately advised of his fifth and sixth amendment rights before any interrogation took place. Any error in the initial advisement was cured when FBI Agent Johnson later the same day fully advised appellant of his Miranda rights. See United States v. Lopez-Diaz, 630 F.2d 661, 664 (9th Cir.1980).

. De novo review is appropriate because the adequacy of Miranda warnings involves application of a legal standard to a set of facts, which "require[s] the consideration of legal concepts and involves the exercise of judgment about the values underlying legal principles,” United States v. McConney, 728 F.2d 1195, 1202 (9th Cir.) (en banc), cert. denied, 469 U.S. 824, 105 S.Ct. 101, 83 L.Ed.2d 46 (1984). It is an inquiry that implicates important constitutional rights. See id. at 1202-03. However, the factual findings underlying the adequacy challenge, such as what a defendant was told, are subject to clearly erroneous review.